Case 1:20-cv-02761-AT Document 40-2 Filed 09/18/20 Page 1 of 2




                EXHIBIT 2
           Case 1:20-cv-02761-AT Document 40-2 Filed 09/18/20 Page 2 of 2



From:                          Shockey, Caitlin E. (CDC/00I0/NCEZ ID/DGMQ)
Se nt:                         26 Feb 2020 02:20:37 +0000
To :                           Cetron Mart CDC DDID NCEZID DGMQ)
Subject:                       RE               (b)(5)




                                                       (b)(5)




Cate

From : Cetron, Marty (CDC/DDID/NCEZID/DGMQ) <mzc4@cdc.gov>
Sent : Tuesday, February 25, 2020 9:18 PM
To : Shocke Caitlin E. CDC DDID NCEZID DGMQ) <gqw6@cdc.gov>
Subject : R                     {bJ{5J



                      (b)(5)



Get Outlook for iOS

From: Shockey, Caitlin E. (CDC/DDID/NCEZID/DGMQ) <gqw6@cdc .gov>
Sent: Tuesday, February 25, 2020 9:17:28 PM
To: Cetron, Marty (CDC/DDID/NCEZID/DGMQ) <mzc4@cdc.gov >
Subje ct: RE: Centrali zed Communications

                                     (b)(5)



You have an int erview with Five Thirty Eight (science reporter) about quarantine tomorrow . I'll try to
get it cleared, otherwise we can cancel.

Cate



From : Cetron, Marty (CDC/DDID/NCEZID/DGMQ) <mzc4@cdc.gov >
Se nt : Tuesday, February 25, 2020 9:04 PM
To: Shockey, Caitlin E. CDC DDID NCEZID DGMQ) <gqw6@cdc.gov >
Subject: Fwd                  (b)(5)



Fuss




                                                      (b)(5)
